DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 25, 2022, has been entered.

Acknowledgments
In the reply, filed on March 25, 2022, Applicant amended claim 21.
Applicant cancelled claim 47.
In the final rejection of May 3, 2021, Examiner objected to claim 21. Applicant amended claim 21. Objection is withdrawn.
Currently, claims 21-26 and 39-46 are under examination.

Claim Objections
Claim 22 is objected to because of the following informalities:  
	In regards to claim 22, line 2, “and” should be changed to “or”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Broselow (US 6,132,416), and further in view of Baxa et al (US 6,338,200) and Slishman (US 6,413,241).
	In regards to claim 21, Broselow teaches a method for generating drug dosing information comprising:
selecting a drug (of bottle [11]) out of a plurality of different drugs (of bottles [11][12][13]), thereby creating a selected drug (column 6, lines 43-44)(column 6, lines 33-34)
selecting a medicine dispensing device (syringe [21]) having a particular volumetric capacity out of a plurality of medicine dispensing devices (syringes [21][22][23]) (column 6, lines 42-43)(column 6, lines 30-31), the medicine dispensing device comprising a vessel for holding the selected drug therein (Figure 1)
generating a series of color coded zones of varying widths (colored gradations) for marking a surface of the vessel (column 6, lines 47-49)
wherein each of the color coded zones indicates a particular drug dose of the selected drug that corresponds to a physical characteristic of a patient (Abstract), and wherein a width of each of the color coded zones is calculated based on:
a concentration of the selected drug (column 1, lines 47-51)(column 6, lines 33-44)
Broselow is silent about whether the plurality of medicine dispensing devices are different-sized. Baxa et al teaches a method, comprising selecting a medicine dispensing device (syringe [40]) having a particular volumetric capacity (column 5, lines 9-10). Baxa et al does not specifically state selecting the medicine dispensing device [40] out of a plurality of different-sized medicine dispensing device; however, as Baxa et al states selecting the medicine dispensing device “as the proper size for the medicine to be dispensed” (column 5, lines 9-10), such implies that there can be other medicine dispensing devices of different sizes with each being of the proper size for accommodating other medicines/drugs. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of medicine dispensing devices, of the method of Broselow, to be different-sized, as implicitly taught by Baxa et al, as such will allow for providing the proper size (column 5, lines 9-10) for different drugs in order to accommodate different volumes of the different drugs. 
	Further, Broselow is silent about whether the vessel is substantially transparent. Baxa et al teaches the medicine dispensing device comprising a substantially transparent vessel [40] (column 4, lines 13-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel, of the modified method of Broselow and Baxa et al, to be substantially transparent, as taught by Baxa et al, as such will allow an operator to see the drug fluid level in the vessel, which will be useful information in the event that insufficient fluid volume of the drug is present in the vessel for a needed drug dosage, thus informing the operator to refill the vessel with adequate drug for the needed drug dosage.
	Further, Broselow does not teach wherein the color coded zones include volumetric markings within the color coded zones. Baxa et al teaches volumetric markings (volumetric or drug dose indicia [318][320][322][324][326][328][330][332]) (Figure 11). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified method, of Broselow and Baxa et al, with volumetric markings, as taught by Baxa et al, as such will specify pre-determined volumes or doses of a specific drug, liquid or suspension for administration to a patient, such as at 50 mg acetaminophen intervals (column 6, lines 8-17). However, Baxa et al does not teach wherein the color coded zones (from end [335] to color indicia [308], from color indicia [308] to color indicia [310], from color indicia [310] to color indicia [312], from color indicia [312] to color indicia [314]) include the volumetric markings within the color coded zones, as the volumetric markings are on a left side of a surface and the color coded zones are on a right side of the surface (Figure 11). Slishman teaches a method, wherein color coded zones (from distal end of container [400] to line [420], from line [420] to line [424], from line [424] to line [428], from line [428] to line [432], from line [432] to line [436]) include markings (secondary non-volumetric measuring lines or indicia [440]) within the color coded zones (Figure 4)(column 14, lines 33-35). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the color coded zones, of the modified method of Broselow and Baxa et al, with the markings within the color coded zones, as taught by Slishman, as such will allow dosages to be measured for individuals whose weights do not correspond to one of primary non-volumetric measuring indicia (column 7, lines 10-16). Thus, in the combination of Broselow, Baxa et al, and Slishman, Baxa et al and Slishman together render obvious wherein the color coded zones include volumetric markings within the color coded zones.
	Further, Broselow does not teach that the width of each of the color coded zones is calculated based on: the selected drug. Baxa et al teaches that a width of each of zones  (from black indicia [316] to indicia [332], from indicia [332] to indicia [330], from indicia [330] to indicia [328], from indicia [328] to indicia [326], from indicia [326] to indicia [324], from indicia [324] to indicia [322], from indicia [322] to indicia [320], from indicia [320] to indicia [318], from indicia [318] to end [335]) is calculated based on: a selected drug (children's acetaminophen) (Figure 11)(column 6, lines 8-17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of each of the color coded zones, of the modified method of Broselow, Baxa et al, and Slishman, to be calculated based on the selected drug, as taught by Baxa et al, as such will specify pre-determined volumes or doses of a specific drug, liquid or suspension for administration to a patient (column 6, lines 8-13), and will inform the user of the correct drug to be used with the vessel, thus preventing use of an incorrect drug with the vessel. 
	Further, Broselow does not teach that the width of each of the color coded zones is calculated based on each of: the particular volumetric capacity of the medicine dispensing device, and a conversion factor based on a length and a width of the medicine dispensing device and/or the concentration of the selected drug. But as the medicine dispensing device [21] of Broselow clearly has a volumetric capacity, a length, and a width, as shown in Figure 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of each of the color coded zones, of the modified method of Broselow, Baxa et al, and Slishman, to be calculated based on each of: the particular volumetric capacity of the medicine dispensing device, and a conversion factor based on a length and a width of the medicine dispensing device, as different medicine dispensing devices have different dimensions, such as length and width, affecting the volumes of the different medicine dispensing devices requiring variance or adjustment of the widths in order to accurately allocate the proper volume of drug to the patient. 	
	In regards to claim 22, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the physical characteristic is a patient weight (Abstract).
In regards to claim 23, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the vessel is a syringe barrel (barrel of syringe [21]) having an elongate and substantially cylindrical body and wherein the series of color coded zones of varying widths are a label that is affixed (marked) to an outer surface of the syringe barrel (column 6, lines 47-49), such that a smallest dose of the selected drug corresponds to a first zone (Red) that is proximate an opening through which the selected drug is to be dispensed (Figure 1); however, Broselow does not teach that the series of color coded zones of varying widths are printed on a separate label that is affixed to an outer surface of the syringe barrel after the separate label has been printed. Baxa et al teaches that a series of color coded zones (from black indicia [60] to red indicia [52], from red indicia [52] to green indicia [54], from green indicia [54] to yellow indicia [56], from yellow indicia [56] to blue indicia [58], from blue indicia [58] to proximal end of sleeve [50]) are printed on a separate label [50] (Figure 5) that is affixed to an outer surface of a syringe barrel (barrel [41]) after the separate label has been printed (Figure 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the series of color coded zones of varying widths, of the modified method of Broselow, Baxa et al, and Slishman, to be printed on a separate label that is affixed to an outer surface of the syringe barrel after the separate label has been printed, as taught by Baxa et al, as such will provide a removable and reusable drug dose marking means so that a specific patient regimen for a drug can be followed without requiring customized syringes for the patient (column 2, lines 54-57). In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 24, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about filling the vessel with a calculated volume of the selected drug corresponding to a particular dose and expelling an excess amount of the selected drug from the vessel so that an adjusted volume of the drug within the vessel is within one of the color coded zones. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Broselow, Baxa et al, and Slishman, with filling the vessel with a calculated volume of the selected drug corresponding to a particular dose and expelling an excess amount of the selected drug from the vessel so that an adjusted volume of the drug within the vessel is within one of the color coded zones, as such will ensure that the patient is allocated the proper volume of drug based on a value of the physical characteristic associated with the patient before the drug is administered to the patient. In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 25, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the label further comprises a drug name and the concentration of the drug. Baxa et al teaches that a label (sleeve [300’]) further comprises a drug name and a concentration of the drug (Figure 12). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the label, of the modified method of Broselow, Baxa et al, and Slishman, to comprise a drug name and the concentration of the drug, as taught by Baxa et al, as such will provide indicia (column 12, lines 39-41) that will inform the user of the correct drug and the correct concentration of the drug to be used with the vessel preventing use of an incorrect drug or incorrect concentration of the drug with the vessel.
In regards to claim 26, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that each of the series of color coded zones are a label affixed (marked) to the vessel (column 6, lines 47-49); however, Broselow does not teach that each of the series of color coded zones are included on a label affixed to the vessel. Baxa et al teaches that each of a series of color coded zones (from black indicia [60] to red indicia [52], from red indicia [52] to green indicia [54], from green indicia [54] to yellow indicia [56], from yellow indicia [56] to blue indicia [58], from blue indicia [58] to proximal end of sleeve [50]) are included on a label [50] (Figure 5) affixed to the substantially transparent vessel (Figure 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the series of color coded zones, of the modified method of Broselow, Baxa et al, and Slishman, to be included on a label affixed to the substantially transparent vessel, as taught by Baxa et al, as such will provide a removable and reusable drug dose marking means so that a specific patient regimen for a drug can be followed without requiring customized syringes for the patient (column 2, lines 54-57). In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 39, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the series of color coded zones of varying widths are a label (marked) (column 6, lines 47-49); however, Broselow does not teach that the series of color coded zones of varying widths are printed on a label, the label being a sleeve configured to be placed over an outer surface of the vessel. Baxa et al teaches that a series of zones are printed on a label [50] (Figure 5), the label being a sleeve configured to be placed over an outer surface of the vessel (Figure 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the series of color coded zones of varying widths, of the modified method of Broselow, Baxa et al, and Slishman, to be printed on a label, the label being a sleeve configured to be placed over an outer surface of the vessel, as taught by Baxa et al, as such will provide a removable and reusable drug dose marking means so that a specific patient regimen for a drug can be followed without requiring customized syringes for the patient (column 2, lines 54-57). In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 40, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the physical characteristic is a patient length (column 6, lines 37-41) and wherein each of the series of color coded zones extends only to a maximum acceptable dose for a shortest patient length within a range of values of the patient length for a corresponding zone of the series of color coded zones (Figure 1).  
In regards to claim 41, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the physical characteristic is a patient weight (column 6, lines 37-41) and wherein each of the series of color coded zones extends only to a maximum acceptable dose for a lightest patient weight within a range of values of the patient weight for a corresponding zone of the series of color coded zones (Figure 1).  
In regards to claim 42, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the vessel includes a barrel and a plunger (Figure 1), the label (marked) being configured to be placed around an outer circumference of the barrel (Figure 1)(column 6, lines 47-49). In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 43, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the volumetric capacity of the vessel is printed on the label. While Baxa et al does not teach that the volumetric capacity of the substantially transparent vessel is printed on the label, Baxa et al does teach that a name and a concentration of the drug in the substantially transparent vessel is printed on the label (Figure 12)(column 12, lines 39-41), thus supporting that other indicia other than the series of zones can be printed on the label. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified method, of Broselow, Baxa et al, and Slishman, with the volumetric capacity of the substantially transparent vessel printed on the label, as such will inform the user of the maximum volume of the drug that can be used with the substantially transparent vessel preventing filling of the substantially transparent vessel with more volume of the drug than the substantially transparent vessel can accommodate. In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 44, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the series of color coded zones are translucent. Baxa et al teaches that the series of zones are translucent (Figure 8)(column 4, lines 42-48). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the series of color coded zones, of the modified method of Broselow, Baxa et al, and Slishman, to be translucent, as such will allow an operator to see the drug fluid level in the substantially transparent vessel (column 4, lines 42-48) which will be useful information in the event that insufficient fluid volume of the drug remains in the substantially transparent vessel for a needed drug dosage, thus informing the operator to refill the substantially transparent vessel with adequate drug for the needed drug dosage.
In regards to claim 45, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches adjusting a size of the label (different lengths of the label for different syringes [21][22][23]) (Figure 1); however, Broselow is silent about whether such is dependent at least in part on the volumetric capacity of the vessel. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify adjusting a size of the label, of the modified method of Broselow, Baxa et al, and Slishman, to be dependent at least in part on the volumetric capacity of the substantially transparent vessel, as different vessels have different dimensions affecting the volumetric capacities of the different vessels requiring adjustment of the size of the label in order to accurately allocate the proper volume of drug to a patient dependent upon the physical characteristic of the patient. In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.
In regards to claim 46, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches applying at least one mark (marked) to the label (column 6, lines 47-49); however, Broselow is silent about whether the at least one mark is configured to ensure alignment of the label when the label is affixed to the substantially transparent vessel. Baxa et al teaches that at least one alignment mark (indicia [60])(second marking which is an alignment indicia) is configured to ensure alignment of the label [50] when the label is affixed to the substantially transparent vessel [40]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the at least one mark, of the modified method of Broselow, Baxa et al, and Slishman, to be configured to ensure alignment of the label when the label is affixed to the substantially transparent vessel, as taught by Baxa et al, as such will facilitate proper positioning of the label on the substantially transparent vessel (column 3, lines 14-15)(column 5, lines 46-49) and the alignment will be maintained while the dose of drug fills the substantially transparent vessel (column 4, lines 53-55) in order to accurately allocate the proper volume of drug to a patient. In the combination of Broselow, Baxa et al, and Slishman, the vessel is substantially transparent, as rendered obvious by Baxa et al above.

Response to Arguments
Applicant's arguments filed March 25, 2022, have been fully considered but they are not persuasive: 
	In regards to claim 21, Applicant argued: Applicant has amended claim 21 to clarify that the color coded zones include volumetric markings within the color coded zones, which is supported at least by paragraphs [0033], [0036], [0068], and FIGS. 10A and 10B. Applicant submits that none of the references, whether alone or in combination, teach this aspect of the amended claims (Remarks, page 5). Examiner disagrees. Baxa et al renders obvious volumetric markings (volumetric or drug dose indicia [318][320][322][324][326][328][330][332]) (Figure 11). However, Baxa et al does not teach wherein the color coded zones (from end [335] to color indicia [308], from color indicia [308] to color indicia [310], from color indicia [310] to color indicia [312], from color indicia [312] to color indicia [314]) include the volumetric markings within the color coded zones, as the volumetric markings are on a left side of a surface and the color coded zones are on a right side of the surface (Figure 11). Slishman renders obvious wherein color coded zones (from distal end of container [400] to line [420], from line [420] to line [424], from line [424] to line [428], from line [428] to line [432], from line [432] to line [436]) include markings (secondary non-volumetric measuring lines or indicia [440]) within the color coded zones (Figure 4)(column 14, lines 33-35). Thus, in the combination of Broselow, Baxa et al, and Slishman, Baxa et al and Slishman together render obvious wherein the color coded zones include volumetric markings within the color coded zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783